                        UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF WISCONSIN


ROUMANN CONSULTING INC., and
RONALD ROUSSE,                                          Case No. 17-CV-1407

                       Plaintiffs,

       v.

T.V. JOHN & SON, INC., and
THE KROGER CO.,

                       Defendants.


 DEFENDANT T.V. JOHN & SON, INC.’S REPLY MEMORANDUM IN SUPPORT OF
                 ITS MOTION FOR SUMMARY JUDGMENT


                                        INTRODUCTION

       As should be clear by now, this is an action for alleged breach of contract – a written,

fully-integrated contract that addressed precisely the eventuality that gave rise to this dispute.

Despite that fact, Plaintiffs persist in seeking damages premised on supposed duties found

nowhere in that agreement, on subjects about which the parties expressly allocated risk and

reward. Thus, Roumann argues it is entitled to compensation for work it never performed and a

slice of “profits” on projects that T.V. John never obtained.

       As a matter of law, the contract does not permit recovery of these sorts of damages. It is

undisputed that the governing contract gave T.V. John the unconditional right to terminate its

relationship with Roumann. It is likewise undisputed that the contract set forth a precise formula

for determining the amount Roumann was entitled to receive post-termination: 30% of Net Profit

Realized for construction projects for which T.V. John contracted during the two year period

following the September 20, 2017 termination of the Agreement – no more and no less. It is

undisputed that the calculation of Net Profit Realized cannot yet be determined, because the




            Case 2:17-cv-01407-LA Filed 10/21/19 Page 1 of 16 Document 97
definition of Net Profit Realized requires, among other things, that T.V. John actually receive

payment from the end client before amounts are due to Roumann, and certain projects are not yet

complete. And it is undisputed that this Court has already ruled the only damages Plaintiffs may

seek are those sounding in contract; this is not a tort case.

       Under these circumstances, the only compensation to which Plaintiffs could be entitled

consists of Net Profit Realized as defined in the Independent Contractor Agreement. T.V. John

now asks this Court to so rule, and to hold open determination of that amount pending

completion of the remaining projects subject to that Agreement.

                                           ARGUMENT

I.     The Rights of the Parties Must be Determined under the Terms of the Independent
       Contractor Agreement, and Not a Supposed “Modification” of it.

       Forced to confront the incompatibility of the damages it seeks with the written contract it

signed, Roumann now argues that the contract was “modified.” In particular, the Response Brief

claims that the parties agreed that “Roumann [would] cease work immediately, not interfere with

projects, not solicit employees, and not compete with T.V. John,” in exchange for which T.V.

John would pay commissions and “pursue additional profitable projects with Menards, The Fresh

Market, and Kroger.” (Resp. Br. 19.)

       This new contention suffers from at least five independent, insurmountable problems.

       A.      The Plaintiffs have never pleaded modification.

       Modification of a contract must be pleaded by the party who claims the modification was

made. Goebel v. Nat'l Exchangors, Inc., 88 Wis. 2d 596, 614, 277 N.W.2d 755, 764 (1979),

(citing S & M Rotogravure Service, Inc. v. Baer, 77 Wis. 2d 454, 471, 252 N.W.2d 913 (1977)).

It is undisputed that the Plaintiffs did not plead modification, either in their original complaint,




                                           2
            Case 2:17-cv-01407-LA Filed 10/21/19 Page 2 of 16 Document 97
their first amended complaint, or even in their requested second amended complaint. (See Dkt.

Nos. 1 (Compl.), 12 (First Am. Compl.), 23-1 (Second Am. Compl.).)

           This case has proceeded for two years on the premise that the rights of Roumann and

T.V. John are governed by a specific, written contract. T.V. John has relied on that premise and

the deadline for amending pleadings has long past. Plaintiffs cannot now be allowed to shift this

fundamental basis for their claim.

           B.       T.V. John did not offer to modify the contract.

           Passing Plaintiffs’ failure to plead modification, they haven’t proven it either.

           Contracts are modified in the same manner they are created: offer and acceptance.

Kohlenberg v. Am. Plumbing Supply Co., 82 Wis. 2d 384, 392-93, 263 N.W.2d 496 (1978)

Moreover, “[t]he acts relied upon to modify a prior contract must be unequivocal in character[.]”

Carnes Co. v. Stone Creek Mech., Inc., 412 F.3d 845, 853 (7th Cir. 2005); see also Nelsen v.

Farmers Mut. Auto. Ins. Co., 4 Wis. 2d 36, 90 N.W.2d 123, 134 (1958).

           Plaintiffs’ “modification” argument presumes that T.V. John’s letter dated August 21,

2017 constituted an offer to modify the contract and, specifically, to pay commissions and

“pursue additional profitable projects with Menards, The Fresh Market, and Kroger” if plaintiffs

would comply with certain demands made in that letter. But that letter simply will not bear any

such interpretation. For example, nowhere in that letter is there any demand to refrain from

competition. (Resp. SAF 19.) 1 Nor is there any promise to pay Roumann more than the written

agreement provided if it refrained from competition (or did anything the letter actually did

demand). There was no offer to modify, period.




1
    References to Resp. SAF are to T.V. John’s Reply to Plaintiffs’ Statement of Additional Facts filed with this brief.


                                               3
                Case 2:17-cv-01407-LA Filed 10/21/19 Page 3 of 16 Document 97
           C.      Moreover, Plaintiffs immediately rejected the (supposed) offer to modify the
                   contract.

           Even if we somehow construe T.V. John’s August 21, 2017 letter as an offer to modify

the contract, Plaintiffs overlook the undisputed fact that, far from “accepting” these “new terms,”

they immediately rejected them. In a letter dated August 22, 2017, Roumann’s counsel advised

T.V. John that Roumann disputed that T.V. John could impose new terms, that the

“conditions/restrictions on Roumann’s right to entitlements contained in the Agreement is not

contained therein” and that “discontinuance of payment will be interpreted by Roumann as a

breach of the Agreement by the Company.” (Resp. SAF 20.) Indeed, Roumann did go on to

interpret T.V. John’s conduct as a breach, and filed this lawsuit on October 13, 2017. (Dkt. No.

1.)

           It is difficult to imagine a more emphatic and immediate rejection of the supposed

modification to the Agreement than Roumann’s immediate written rejection and subsequent

lawsuit. And once a party has rejected the other’s offer, it cannot thereafter unilaterally revive

and accept it. Cass v. Haskins, 154 Wis. 472, 474, 143 N.W. 162 (1913) (“The general rule is

that, where an offer is made and refused, the transaction is closed, and the party refusing cannot

by changing his mind create a contract or obligation against the protest of the party making the

offer.”)

           D.      Aside from that express rejection, Roumann’s own actions failed to fulfill the
                   terms of the supposed offer to modify.

           Not only did Roumann expressly reject the demands set forth in the supposed offer to

modify in writing, but its undisputed subsequent conduct failed to fulfill those terms. Among

other things: in this very case Roumann sued Kroger, a customer; Roumann filed liens against

ongoing projects T.V. John was performing for Kroger, which adversely impacted the




                                               4
                Case 2:17-cv-01407-LA Filed 10/21/19 Page 4 of 16 Document 97
profitability of those projects (PFF 60) 2; Roumann solicited T.V. John’s employees and hired

two of them during the pendency of this case (Resp. SAF 20); and Roumann competed (and

continues to compete) against T.V. John, including successfully bidding against T.V. John on

projects for Kroger. (PFF 64, 89.) Roumann’s conduct, just like T.V. John’s, is completely at

odds with the terms of the supposed modification.

           E.       At the end of the day, the supposed modification does not expand the
                    damages to which Plaintiffs may be entitled.

           Ignoring all these other defects, the simple fact of the matter is that the terms of the

supposed modification still provide no basis for recovering the extra-contractual categories of

damage now sought. The Plaintiffs do not contend that the contract was modified to include the

laundry list of entitlements now claimed. The supposedly modified agreement, like the written

Independent Contractor Agreement before it, does not call for payment of anything more than

commissions in the amount of 30% of Net Profit Realized. There is no claim that the contract

was modified to entitle Roumann to be involved in all post-termination projects, to be paid the

“historical average” of profits from 2016 and 2017 or a particular profit margin, or to be paid for

services that Roumann did not actually render.

           For all the foregoing reasons, the Plaintiffs’ entitlement to relief (if any) must be

determined on the basis of the contracts as written, and not under some supposedly modified

version of them.

II.        Nor Does the Implied Duty of Good Faith and Fair Dealing Expand the Relief
           Available Under the Negotiated Terms of the Independent Contractor Agreement.

           According to Plaintiffs, the implied duty of good faith and fair dealing required T.V. John

to “bid and obtain work and profitably perform that work” after it terminated the agreement with



2
    References to PFF are to T.V. John’s Statement of Proposed Material Facts. (Dkt. 81).


                                               5
                Case 2:17-cv-01407-LA Filed 10/21/19 Page 5 of 16 Document 97
Roumann. T.V. John’s supposed failure to do so resulted in fewer and less profitable jobs,

resulting in less post-termination compensation. (Resp. Br. 20.)

       The threshold problem with this argument is the undisputed fact that, after T.V. John

terminated its agreement with Roumann, it did bid projects, did obtain projects, and did generate

revenue from those projects (which, in turn, have generated and will generate Net Profit

Realized). (Resp. PFF 28, 30, 50.) Roumann’s actual complaint is that, in Roumann’s unilateral

estimation, T.V. John did not bid enough projects, earn enough profit, or otherwise perform as

profitably as Roumann believes it would have performed had T.V. John not terminated the

Agreement (or, at least had T.V. John re-engaged Roumann after termination).

       Unfortunately for Plaintiffs, T.V. John’s supposed failure to meet Roumann’s subjective

standard of profitability does not constitute a breach of the implied duty of good faith and fair

dealing.

       A.      The performance standards envisioned by Plaintiffs are irreconcilable with
               the express provisions of the Independent Contractor Agreement.

       Wisconsin’s implied duty of good faith and fair dealing is a gap filler that “applies most

urgently to unforeseen circumstances that arise during the performance of a contract . . . .” U.S.

Plastic Lumber, Ltd. v. Strandex Corp., No. 02-C-211-C, 2003 WL 23144861, at *11 (W.D. Wis.

Feb. 7, 2003). It cannot override a contract’s express terms. E.g., Wis. Nat. Gas Co. v. Gabe’s

Constr. Co., Inc., 220 Wis. 2d 14, 582 N.W.2d 118, 121 (Ct. App. 1998). The supposed post-

termination performance standards Plaintiffs now seek to impose would do just that.

       The notion that T.V. John should be liable to Plaintiffs for the supposed gap between the

30% of the actual Net Profit Realized it will eventually receive and that Plaintiffs speculate it

would have received had it performed as well as Plaintiffs think it should have is utterly

incompatible with the Agreement. The Agreement gave T.V. John an unconditional right to


                                           6
            Case 2:17-cv-01407-LA Filed 10/21/19 Page 6 of 16 Document 97
terminate Roumann. Following termination, Roumann only had the obligation (not the right) to

be involved in ongoing projects, but only if the parties agreed on mutually acceptable terms (they

did not). (PFF 33, 39.) Moreover, the contract specified precisely what Roumann’s post-

termination compensation would be: 30% of Net Profit Realized – not “Net Possible Profit, not

“Net Ideal Profit,” and not even “Net Profit” unqualified – but Net Profit Realized, that is, net

profit that T.V. John actually receives from the client less costs.

       Thus, not only is “there is no contractual gap to fill through application of the good faith

doctrine,” U.S. Plastic Lumber, 2003 WL 23144861, at *11, but reading the duties suggested by

Plaintiffs into the contract would actually defeat its terms. The implied duty of good faith and

fair dealing may not be misused to achieve such a result.

       B.      There is no evidence T.V. John engaged in bad faith or unfair dealing.

       The implied duty of good faith and fair dealing is designed to protect parties from

“intentionally and purposefully” destroying the intended benefit of the bargain. Ekstrom v. State,

45 Wis. 2d 218, 222, 172 N.W.2d 660, 661 (1969). Good faith focuses on motive. Greer Props.,

Inc. v. LaSalle Nat’l Bank, 874 F.2d 457, 461 (7th Cir. 1989); compare Northern Crossarm, Inc.

v. Chem. Specialties, Inc., 332 F. Supp. 2d 1181, 1188 (W.D. Wis. 2004) (duty violated where

supplier destroyed the purpose of the contract which was to preserve plaintiff’s competitive

advantage in the region by entering into a sublicensing agreement with a third party enabling that

party to sell chemicals in the plaintiff’s territory) with Town of Neenah Sanitary Dist. No. 2 v.

City of Neenah, 2002 WI App 155, ¶ 15, 256 Wis. 2d 296, 647 N.W.2d 913 (sanitary district’s

withholding of consent to extend sewer lines did not violate duty of good faith despite “spirit of

regional cooperation” agreement). Thus, while a party who actively destroys the purpose of a

contract may be found to have violated the duty, a party who merely exercises its rights and

performs, does not. Town of Neenah Sanitary Dist. No. 2, 2002 WI App 155, ¶ 14 (refusing to

                                           7
            Case 2:17-cv-01407-LA Filed 10/21/19 Page 7 of 16 Document 97
find a material issue of fact concerning good faith on summary judgment, “we nonetheless

conclude that the . . . inference of bad faith (or a material issue of fact on that question) . . . is too

much of a stretch.”)

        Roumann identifies no facts that support a finding, or even an inference, that the

supposed inadequacy of T.V. John’s post-termination bidding and project performance was the

result of its “intent[] and purpose[]” to destroy the benefit of the bargain to Roumann. Indeed,

the very contention is illogical. It was in T.V. John’s own self-interest to win as many projects

as possible and to perform them as profitably as possible; under no construction of the contract

would losing projects or performing them less profitably have resulted in more money in T.V.

John’s pocket than if it won as many projects or performed as profitably as Plaintiffs believe it

should have. 3 And, in fact, upon terminating the Agreement, T.V. John continued bidding,

winning, and performing new projects, (PFF 28, 30, 50), albeit hampered by Roumann’s

competition with it. (PFF 64, 89.) Eventually, the profits generated from those projects will result

in Net Profit Realized, 30% of which will go to Roumann.

        Nor does the fact that T.V. John elected not to involve Roumann in post-termination

projects, (see Resp. Br. 6-11), constitute bad faith. The contract specifically contemplates that

the parties would no longer be working together post-termination. See Section I.(H)(i) of T.V.

John’s opening brief. The “cooperation clause” at Section 4.2 of the Agreement does not

mandate that T.V. John work with Roumann; it only dictates that, if the parties cooperated on

ongoing projects, it would need to be on “mutually agreeable terms.” (PFF 33.) And in any

event, T.V. John’s decision not to involve Roumann was based on its conclusion that Roumann,

with whom one major client, Menards, had already refused to work, (PFF 50), and who had


3
  At the same time, there is no scenario under which Roumann would receive more than T.V. John – yet, ironically,
that is what Roumann now seeks.


                                          8
           Case 2:17-cv-01407-LA Filed 10/21/19 Page 8 of 16 Document 97
engaged in other problematic behavior, would be counterproductive. (PFF 52.) Plaintiffs may

disagree with T.V. John’s evaluation of their own utility, but there is no evidence that the

evaluation was not sincerely held.

        At the end of the day, Roumann’s claim for breach of the duty of good faith and fair

dealing really amounts to nothing more than a “negligent performance” claim based on standards

found nowhere in the contract and supported by nothing other than Roumann’s bald assertions.

(See, e.g., Resp. Br. 8-9 (Roumann “left big shoes to fill”; T.V. John should have won a higher

percentage of bids; one of T.V. John’s employees “lack[ed] . . . follow-through”); Resp. Br. 24

(T.V. John “failed to ask for help [from Roumann] when it desparately needed it”)). Even

assuming such extra-contractual standards were both supported by admissible evidence (they are

not) and may be asserted despite this Court’s previous exclusion of tort claims (they may not),

nothing about T.V. John’s supposed failings remotely resembles the requisite intentional,

purposeful destruction of the benefit of the bargain needed to demonstrate bad faith. If anyone

was guilty of bad faith, it was Roumann, whose post-termination bidding against T.V. John for

jobs, winning jobs, and filing liens against property owned by clients hampered the latter’s

profitability.

III.    Once the Analysis is Confined to the Contract as Written, the Basis for All Damages
        Except 30% of Net Profit Realized Evaporates.

        A.       “Benefit of the bargain” and “expectation” damages must be rooted in the
                 bargain as written, and not on Plaintiffs’’ unilateral expectations.

        Instead of responding to T.V. John’s detailed, category-by-category refutation of its

alleged damages, Plaintiffs broadly portray them all as “benefits of the bargain.” (Resp. Br. 26-

27.) But as T.V. John demonstrated in its opening brief, the vast majority of these alleged

damages are based on the supposed “breach” of duties and performance metrics found nowhere

in the Agreement. To adopt them would render meaningless both T.V. John’s unqualified right

                                            9
             Case 2:17-cv-01407-LA Filed 10/21/19 Page 9 of 16 Document 97
to terminate the Agreement, and the contractual definition of “Net Profit Realized.” (See

Opening Br., 15-20.) This, the Court must not permit. See Southern Fin. Grp., LLC v.

McFarland State Bank, 763 F.3d 735, 743 (7th Cir. 2014) (“Except in the most extraordinary

circumstances, we hold sophisticated parties to the terms of their bargain.”); ConFold Pacific,

Inc. v. Polaris Indus., Inc., 433 F.3d 952, 955 (7th Cir. 2006) (“Especially when dealing with a

substantial contract between commercially sophisticated parties . . . who know how to say what

they mean and have an incentive to draft their agreement carefully, there is great merit to the rule

that the meaning of an unambiguous contract is a question of law rather than fact, with the

consequence that unambiguous contractual language must be enforced as it is written.”) (internal

citations omitted).

         Roumann is not entitled to a benefit which it did not bargain for. As explained already

and summarized briefly below, there are no disputes of material fact as to what the contract

actually says, nor of benefits actually conferred. 4

         B.       The Counterclaims Having Been Resolved, Roumann is Entitled to 30% of
                  Net Profit Realized Once it is Confirmed – and nothing more.

         In light of the Court’s Decision and Order on the parties’ cross-motions for summary

judgment as to the counterclaims, T.V. John recognizes that Roumann is entitled to 30% Net

Profit Realized as defined by the Independent Contractor Agreement. 5 (Dkt. No. 86.) However,

for the reasons already discussed, 30% of Net Profit Realized cannot yet be determined. Thus,




4
  It is true that T.V. John has not yet deposed the three experts disclosed by Plaintiffs in May. The Court has not set
a deadline to complete expert discovery, and deposing experts who advance categories of damages that are not
recoverable would be a waste of resources before the Court rules on this motion.
5
  Plaintiffs complain that T.V. John did not pay to Roumann 30% of Net Profit Realized upon receipt of the Court’s
Decision and Order. (Resp. Br. 24-25.) However, Net Profit Realized is not yet known (as Plaintiffs acknowledge)
and Plaintiffs are overly secured in knowing it will be paid – T.V. John deposited $550,000 with the Court – far
more than that which will be due.


                                          10
           Case 2:17-cv-01407-LA Filed 10/21/19 Page 10 of 16 Document 97
T.V. John has no current obligation to pay the commissions, and its failure to do so does not

constitute a breach.

       C.      As to the remaining categories of damages sought, Roumann has failed to tie
               its expectations to any contractual duty, despite T.V. John’s challenge to do
               so.

       Although the computation of damages is typically a finding of fact, the measure of

damages upon which a factfinder may compute damages is a question of law. Ludyjan v. Cont'l

Cas. Co., 2008 WI App 41, ¶ 6, 308 Wis. 2d 398, 747 N.W.2d 745. As described in the opening

brief, with the exception of 30% Net Profit Realized, the damages sought in this case cannot be

recovered as a matter of law because each category of damage sought is premised on the

“breach” of non-existent contract terms. That this is so can readily be seen by revisiting each of

Roumann’s damage categories.

            1. Profits which supposedly could have been generated from new opportunities
               had T.V. John not terminated the Agreement ($3,975,288).

       This category seeks net profit that could have been realized had T.V. John not exercised

its right to terminate the Agreement. But Roumann did not explain that T.V. John’s termination

of the Agreement constituted a breach. Thus, Roumann had no reasonable expectation of such

profits. By its terms, either party could terminate the Agreement on 30 days’ notice. (Opening

Br., 18-20.) Roumann has no more right to profits after that time than it would have had this

been a fixed-term contract.

            2. Hourly work and project oversight work Roumann never performed, but
               that might have been performed if T.V. John had not exercised its right to
               terminate the Agreement ($90,000 and $173,600, respectively).

       Here again, T.V. John had a contractual right to terminate the Agreement. Roumann’s

expectations for post-termination payments are clearly specified in the Agreement – it is entitled

to 30% of Net Profit Realized, and only that amount. It is undisputed that the Agreement confers


                                        11
         Case 2:17-cv-01407-LA Filed 10/21/19 Page 11 of 16 Document 97
no right to hourly payments for work Roumann never undertook, and therefore, these damages

are not recoverable as a matter of law. (Opening Br., 15.)

            3. The historical average of Net Profit Realized Roumann earned in 2016 and
               2017 ($1,710,965).

        The Agreement contains no right to such a windfall for Roumann or for present payments

calculated as a function of prior years – it is antithetical to the very definition of Net Profit

Realized. (Opening Br., 16.)

            4. Net Profit Realized recalculated based on what Roumann believes the project
               costs should have been, as opposed to actual costs (unspecified).

        The Agreement’s definition of Net Profit Realized is grounded in objective facts – the

actual financial performance of a project. (“Net Profit Realized shall equal the total amount

received from the client on the Commissioned Project less all direct costs of the project and less

an overhead fee . . .”) (PFF 19.) Roumann is not entitled to recovery of 30% of net profit which

Roumann believes could have been realized under optimum conditions. (Opening Br., 17-18.)

            5. Business disruption losses ($5,988,379).

        The Agreement specifically gave either party the unqualified right to end the Agreement

upon 30 days’ notice. Therefore, there can be no liability derived from the consequences of that

contractual right. Some “disruption” from termination was inevitable, and is not recoverable.

(Opening Br., 18-19.)

            6. Three unpaid invoices.

        Although the parties disagree as to whether payment is due on the three invoices

submitted by Roumann immediately preceding its lawsuit. (Opening Br., 14-15; Resp. Br. 25-

26.) But the underlying facts are not in dispute, so the invoices may be resolved through

interpretation of the Agreement and a mechanism by which the Court can be saved from



                                        12
         Case 2:17-cv-01407-LA Filed 10/21/19 Page 12 of 16 Document 97
proceeding with unnecessary trials, particularly where, as here, the Court is the factfinder. Fed.

R. Civ. P. 56(f).

               a. The remainder of Invoice 12 ($2,208.18).

       It is undisputed that T.V. John did not pay $2,208.18 of Invoice 12 because it deemed it

not reasonable or necessary to book a last minute flight and not request a refund, and because

Roumann never explained why the flight was booked late and not cancelled. (PFF 93-96.) None

of these facts are in dispute, and the Court can determine as matter of law whether T.V. John

possessed the discretionary right not to pay it.

               b. Invoice 13 ($15,690.00).

       It is undisputed that T.V. John did not pay Invoice 13, which was in the amount of

$15,690.00. (PFF 97.) T.V. John did not pay it because, unlike all prior invoices before it,

Roumann did not provide substantiation of the work in the form of a time card, receipts, or other

support. (PFF 97.) Roumann does not dispute that the support was not provided. (PFF 99;

Resp. PFF 99.) Thus, the Court can determine as a matter of law whether T.V. John was entitled

not to pay the invoice.

               c. Invoice 14 ($45,000).

       It is undisputed that Roumann’s Invoice 14 did not seek services rendered, but instead the

“release” of the $45,000 T.V. John is entitled to maintain as an aggregate reserve. (PFF 100.)

Interpretation of the Independent Contractor Agreement’s provisions concerning the reserve –

that “T.V. John is allowed to maintain an aggregate reserve of up to $150,000 on all

uncompleted Commissioned Projects” – is appropriate for summary judgment.




                                        13
         Case 2:17-cv-01407-LA Filed 10/21/19 Page 13 of 16 Document 97
IV.     Neither Contract Provides Roumann with any Basis for Recovering Damages for
        Injury to Reputation or the Like.

        In an attempt to circumvent the general unrecoverability of reputation damages in

commercial contracts and the Court’s denial of its request to assert tort claims, Roumann claims

that it is not subject to the limitation because it was an “employee” and as a result, it is entitled to

recover damages for “permanent injury to professional reputation and loss of career development

opportunities.” (Resp. Br. 28.) Neither of the two contracts to which T.V. John was a party

support this conclusion.

        First, although the 2012 Offer of Employment was an employment agreement, Roumann

was not a party to it. The Independent Contractor Agreement is an independent contractor

agreement between two commercial entities, T.V. John and Roumann Consulting, Inc. (PFF 13.)

The only damages sought by the actual employee, Rousse, consist of a claim that T.V. John

improperly charged overhead to projects subject to that Agreement. The defects in that latter

assertion are discussed below in Section V. Suffice it to say that the 2012 Offer of Employment

grants no rights to Roumann.

        Conversely, although Roumann is a party to the Indepdendent Contractor Agreement,

Article V of that Agreement contains the express acknowledgement that Roumann was an

independent contractor, and that nothing contained in the agreement shall be construed to create

an employer/employee relationship between T.V. John and Roumann, or any of Roumann’s

employees (including Rousse). (E.g. Resp. SAF 12.)

        For these reasons, Roumann has no right to recover reputational or consequential

damages.




                                        14
         Case 2:17-cv-01407-LA Filed 10/21/19 Page 14 of 16 Document 97
V.     Rousse’s Individual Claims are an Afterthought, Wholly Lacking in Independent
       Merit.

       In T.V. John’s opening brief, it explained why it was proper under the 2012 Offer of

Employment to charge overhead to the projects. (Opening Br., 27-28.) Although Rousse

dedicates two passing paragraphs at the end of plaintiffs’ response to creating a dispute of fact on

this point, he fails to dispute that management and accounting costs were a component of

overhead and the general conditions of the contract, and admits that the general conditions were

established at the beginning of each project. (See PFF 102 and Resp. PFF 102.) These

concessions establish the only material facts necessary to dismiss the claim; any other dispute is

immaterial.

       Just as important, Rousse fails to show why he had not waived this claim and/or should

not be estopped from asserting it. Indeed, Rousse admits that, even though he asked T.V. John

multiple times to agree to his interpretation for establishing overhead, T.V. John did not agree.

(See PFF 105-107; Resp. PFF 105-107.) Rousse further admits that he continued to invoice

projects in amounts that accounted for the overhead charges and accept payment of those

invoices from T.V. John. (Id.) And, while Rousse argues that he should be entitled to accept

what he believed were erroneous payments while at the same time disputing them, he cites no

authority in support of this proposition. Rousse’s transmission of invoices taking account of

overhead and his acceptance of payments based on them constituted waiver and estoppel as a

matter of law.

                                         CONCLUSION

       Plaintiffs’ only legitimate expectation of future benefit consists of 30% of Net Profit

Realized, as defined by the parties written agreement on the contracts accepted by T.V. John

during the term of the Agreement. However, as of today that total cannot yet be determined, nor



                                        15
         Case 2:17-cv-01407-LA Filed 10/21/19 Page 15 of 16 Document 97
can T.V. John be faulted for not paying it. All other claimed damages are devoid of basis. For

these reasons, T.V. John respectfully requests the Court enter an order holding open only the

remaining issue of calculating Net Profit Realized pending completion of the remaining projects

subject to the Independent Contractor Agreement and otherwise dismissing each of Plaintiffs’

remaining claims, with prejudice.

Dated this 21st day of October, 2019.



                                                By: /s/ Andrew S. Oettinger _______________
                                                     Andrew S. Oettinger
                                                     State Bar No. 1053057
                                                     Christie B. Carrino
                                                     State Bar No. 1097885
                                                     Godfrey & Kahn, S.C.
                                                     833 East Michigan Street, Suite 1800
                                                     Milwaukee, WI 53202-5615
                                                     Phone: 414-273-3500
                                                     Fax: 414-273-5198
                                                     Email: aoettinger@gklaw.com
                                                     ccarrino@gklaw.com

                                                Attorneys for Defendant T.V. John & Son, Inc.




                                            16
21330054.2
             Case 2:17-cv-01407-LA Filed 10/21/19 Page 16 of 16 Document 97
